FILED
                            NOT FOR PUBLICATION                             JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50124

               Plaintiff - Appellee,             D.C. No. 3:10-cr-04099-IEG

  v.
                                                 MEMORANDUM*
PONCIANO DIAZ-SOSA, a.k.a.
Guillermo Ortega Gonzalez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Ponciano Diaz-Sosa appeals from the district court’s judgment and

challenges the 12-month sentence imposed on revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Diaz-Sosa contends that the district court procedurally erred by failing to

pronounce the Guidelines range prior to imposing the sentence. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. Diaz-Sosa has not shown a reasonable probability that he

would have received a different sentence had the district court reiterated the

applicable Guidelines range immediately before pronouncing the below-Guidelines

sentence. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Diaz-Sosa also contends that the district court procedurally erred by failing

to address his mitigation arguments. The record shows the district court heard

Diaz-Sosa’s mitigation arguments and sufficiently explained the sentence. See

Rita v. United States, 551 U.S. 338, 358-59 (2007).

      AFFIRMED.




                                          2                                      13-50124